Citation Nr: 1528655	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-11 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment of nonservice-connected pension benefits in the calculated amount of $2,106.60, to include the preliminary question of whether creation of the debt was proper.


WITNESS AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1969 to June 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2012, a Travel Board hearing was held at the Milwaukee RO before the undersigned Veterans Law Judge.  A transcript is included in the evidence of record.  The Board remanded the case for additional development in September 2014; the case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file. 


FINDINGS OF FACT

1.  The appellant was awarded nonservice-connected pension benefits in a July 2006 rating decision issued by the Milwaukee RO, effective from March 17, 2006.

2.  The appellant was incarcerated from October 17, 2008 to March 18, 2009. 

3.  The appellant's overpayment has been recalculated to the amount of $2,106.00 which reflects an overpayment from December 17, 2008 to March 19, 2009.

4.  The appellant has a valid debt to VA in the amount of $ 2,106.00.

5.  The assessed overpayment did not result from fraud, misrepresentation or bad faith, and was not solely the fault of VA; the appellant was at fault in the creation of the overpayment by virtue of his failure to notify the RO promptly of his incarceration in October 2008. 

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant, inasmuch as he accepted benefits to which he was not entitled. 

7.  Recoupment of the overpayment did not defeat the purpose of the award of VA disability compensation benefits and was not against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of $2,106.00 was properly calculated and created and is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. §§ 5302, 5313 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.666 (2014).

2. The criteria for waiver of recovery of a $2,106.00 overpayment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 5302, 5313 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.666 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  However, the notice and duty to assist provisions of the VCAA do not apply to waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding that fact, the appellant has had a fair opportunity to present arguments and evidence in support of his waiver claim.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2014 Board remand, an audit of the appellant's account was performed and provided to the appellant.  As a result of that audit, the appellant's calculated debt was reduced from $9,251.60 to $2,106.00, his nonservice-connected pension benefits were reinstated as of March 19, 2009, and he was sent a retroactive payment of nonservice-connected pension benefits in the amount of $14,014.80.  Therefore, substantial compliance has been achieved.

Merits of the Claim

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A review of the record indicates that the debt at issue in this case was created as a result of the appellant being incarcerated in a county jail after he was convicted of a misdemeanor.  Under 38 C.F.R. § 3.666, if any individual to or for whom nonservice-connected pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 U.S.C.A. § 5313.

The debt at issue in this case stems from the appellant's incarceration from October 17, 2008 to March 18, 2009, during which he continued to receive his nonservice-connected pension benefits.  Upon learning of the appellant's incarceration, the RO notified the appellant, via a letter dated in December 2009, that his nonservice-connected pension benefits would be discontinued.  In January 2010, the appellant submitted a copy of a court document showing that he had been released from jail on March 19, 2009; he stated that he had been incarcerated for 91 days after the 61st day of incarceration.  

In February 2010, the RO reduced the appellant's benefits effective December 17, 2008.  The pension benefits were thereafter reinstated as of November 15, 2010, and then terminated as of August 1, 2011, due to excess income from Social Security benefits.  

The appellant has appealed the denial of a waiver of recovery of the debt that is due to overpayment of VA nonservice-connected pension benefits.  In his November 2010 Notice of Disagreement, the appellant stated that he was prepared to forfeit the payment of benefits for the months of February, March and April in 2009.  In a written statement dated in August 2011, the appellant argued that given the date of his incarceration and the date of his release, his indebtedness should be no more than $2,185.00.  He provided similar statements during the testimony he presented during his October 2012 Travel Board hearing.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). In this case, pursuant to the September 2014 Board remand, an audit was performed and the appellant's calculated debt was reduced from $9,251.60 to $2,106.00; this was to reflect that an overpayment only existed from December 17, 2008 to March 18, 2009.  The appellant's nonservice-connected pension benefits were reinstated as of March 19, 2009, and he was sent a retroactive payment of nonservice-connected pension benefits in the amount of $14,014.80.  As reflected in the March 2015 Supplemental Statement of the Case (SSOC), VA has determined that the debt in the amount of $2,106.00 was valid.  The facts support that determination and the appellant himself has stated that he owed approximately $2,185.00. 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).  The August 2006 RO letter that notified the appellant of the grant nonservice-connected pension included a VA Form 21-8768.  VA Form 21-8768 indicates that VA should be notified of any change in condition affecting the right to continued payments and provided information so the Veteran could notify VA of a change of address.  It also indicated benefits would be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for a conviction of a felony or misdemeanor.  Although a copy of the form is not associated with the appellant's claim file, the Board finds that the presumption of regularity is not rebutted and that the appellant received this notice.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  

There was no communication from the appellant to VA prior to December 17, 2008, the 61st day of his incarceration that began October 17, 2008.  The record reflects that the RO became aware of the incarceration on December 7, 2009, and notified the appellant in a letter issued the next day that it was proposed that his benefits be stopped as of December 17, 2008, and that this would result in an overpayment.

Review of the evidence of record reveals that the appellant received the full benefit of the nonservice-connected pension award between December 17, 2008 and March 18, 2009, and that an overpayment in the amount of $2,106.00 was created because the appellant received this benefit.  Further, as noted above, the Board finds that the appellant knew or should have known that VA must reduce benefits after the 61st day of incarceration and that the appellant had the responsibility to notify VA of his incarceration.  Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.

As a preliminary matter, the Board notes that evidence of record shows that the entire pension overpayment amount of $2,106.00 already has been recouped.  However, in accordance with 38 C.F.R. § 1.967 (2012) Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider whether the appellant is entitled to a refund of the recouped overpayment.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  Here, COWC determined that there was no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue.  The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board finds no evidence in the claims file of any intent on the part of the appellant to deceive VA as to fact of his incarceration.  The Board does not disagree with the COWC and RO determinations that waiver has not been precluded by the appellant's actions. 

In cases where there has been no finding of fraud, misrepresentation, or bad faith on a veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The appellant made a timely request in March 2010. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a). 

The Board does not find evidence that VA was responsible for the creation of the debt.  It is clear that the appellant was at fault in the creation of the debt by failing to notify VA of his incarceration.  

The third element for consideration is whether collection of the debt would cause a veteran undue financial hardship.  The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Here, the appellant's basic necessities were provided by the facility where he was incarcerated for the three-month period at issue.  The appellant's need for items not provided by the incarcerating facility was not so significant as to require waiver of the overpayment.  In addition, recalculation of the debt and reinstatement of the nonservice-connected pension benefits resulted in the appellant's receipt of a check for more than $14,000 in retroactive benefits.  Thus, the Board finds that the unjust enrichment in this case and the clear fault on the appellant's part outweigh any undue financial hardship in this case, if any.

The Board also finds that withholding of benefits or recovery would not nullify the objective for which the benefits were intended; that failure to make restitution would result in unfair gain to the appellant because he received benefits to which he had no entitlement; and that the appellant's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.

In summary, the Board has considered the elements of equity and good conscience; however, the facts in this case demonstrate that the recovery of the overpayment was not against equity and good conscience.  Accordingly, a refund of the recouped pension overpayment is not in order.  In so concluding, the Board has considered the "benefit-of-the-doubt" rule but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Waiver of the recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,106.00 is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


